Title: To George Washington from Oliver Wolcott, Jr., 20 March 1795
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Department March 20th 1795.
        
        The Secretary of the Treasury has the honor to submit most respectfully to the consideration of The President a copy of a Letter from this Department to the President of the Bank of the United States, dated the 6th Instant, with a copy of certain resolutions of the Board of Directors of that Institution of the 10th of the present month.
        It will be seen that the Instalment of one million of Dollars

demandable of the Bank under the contract of two millions authorized by the President’s commission of the twenty fourth day of December 1794 to my predecessor, will be wanted to reimburse former Loans due on or before the first of April ensuing, and consequently that the Treasury will derive no resource therefrom to meet the demands upon the Treasury at the close of the present quarter.
        The great expenditures which the late Militia expedition has occasioned, will prevent such an accumulation of funds from the ordinary revenue as will enable this Department to face the demands for the current service with punctuality. The only resource remaining is, therefore to be expected from a temporary Loan.
        An authority to borrow much more extensively than is now proposed, is contained in the Act passed on the 3d day of March 1795, entitled, “an Act making further appropriations for the military & naval establishments, & for the support of Government.”
        Notwithstanding the terms proposed by the Bank are less favorable than have been obtained on former occasions; yet they are, in the opinion of the Secretary, such as ought to be accepted, considering the embarrassments of the present moment, and the great proportion of the Bank capital which has been already applied to the use of the Government.
        Under a sense of those impressions the form of a power to the Secretary of the Treasury to borrow as usual has been proposed. All which is submitted with perfect deference, to the consideration of the President of the United States, by
        
          Olivr Wolcott JrSecy of the Treasy
        
      